OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Contrary to the People’s contention, defendant properly preserved for our review his challenge to the legal sufficiency of his depraved indifference murder conviction (see People v Hawkins, 11 NY3d 484 [2008] [decided today]).
 The Appellate Division properly evaluated defendant’s sufficiency challenge in light of our current decisional law on depraved indifference murder (see People v Jean-Baptiste, 11 *850NY3d 539 [2008] [decided herewith]). We agree with the Appellate Division that the evidence was insufficient to establish that defendant acted with depraved indifference to human life, but was legally sufficient to convict him of the lesser included offense of manslaughter in the second degree (Penal Law § 125.15 [1]).
Chief Judge Kaye and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
Order affirmed in a memorandum.